C ONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam High Yield Advantage Fund: We consent to the use of our report dated January 9, 2012 to the Putnam High Yield Advantage Fund, included herein, and to the references to our firm under the captions “Financial Highlights” in the prospectus and “Independent Registered Public Accounting Firm and Financial Statements” in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts March 26, 2012
